Citation Nr: 1530932	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-31 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for arthritis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1959 to June 3, 1966, and from June 8, 1966, to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

A Board decision in January 2014 denied the Veteran's claim for service connection for hypertension and remanded the issue of service connection for arthritis.  The Veteran thereafter appealed the Board's decision insofar as it denied service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision insofar as it denied service connection for hypertension and remand the case for readjudication in accordance with the JMR.

In October 2014, the case was remanded to obtain additional treatment records; obtain an addendum opinion from a February 2014 VA examiner regarding the Veteran's arthritis; and to afford him a VA examination for his hypertension.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension was not present during service, was not manifest within one year of discharge from service, and currently diagnosed hypertension did not develop as a result of any incident during service, including exposure to herbicides.

2.  Arthritis was not present during service, was not manifest within one year of discharge from service, and currently diagnosed arthritis did not develop as a result of any incident during service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Arthritis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in April 2009 and August 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of claims.  Pertinent VA examinations were obtained in February 2014 with November 2014 and February 2015 addendums, November 2014, and December 2014 with a February 2015 addendum.  38 C.F.R. § 3.159(c)(4).  The VA examinations with addendum opinions obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., hypertension and arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension and arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases for which service connection may be presumed to be due to an association with herbicide agents do not include hypertension and inguinal hernias.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

		1.  Hypertension

The Veteran's personnel records confirm that he had service in the Republic of Vietnam during the applicable time period; accordingly, his exposure to herbicides is conceded.

A review of the Veteran's STRs does not show any treatment for, or diagnosis of, hypertension.  Except for his July 1958 enlistment examination showing blood pressure of 144/88, examinations throughout his service fail to show elevated blood pressure readings.  His June 1979 retirement examination shows that his blood pressure was 116/74; he denied having high blood pressure in his report of medical history.  All of his other reports of medical history throughout his service show that he denied having high blood pressure.  The Veteran does not contend, nor does the evidence show, that his hypertension began in service or within one year of discharge from service.

According to post-service treatment records, a June 2002 record shows that the Veteran had a tendency for developing isolated systolic hypertension.  The earliest evidence of a confirmed diagnosis of hypertension was in April 2003.  However, a May 2009 VA treatment record as well as the Veteran's April 2009 claim, show that he reported that the onset of his hypertension was in 2001.  None of the Veteran's records contain any opinion relating his hypertension to his military service, to include his conceded in-service herbicide exposure.  

The July 2014 JMR noted that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.
The Veteran was afforded a VA examination in November 2014.  He reported having hypertension for the past five to six years.  The examiner opined that there was a less than 50 percent probability that the Veteran's hypertension was related to his time in service.  The rationale was that there he had no hypertension in service and it was years after service before his hypertension started.  The examiner opined that there was no evidence that herbicide exposure caused hypertension.  

An additional examination was provided to the Veteran in December 2014.  The Veteran reported being diagnosed with hypertension in 2002.  He reported having blood pressure elevation on occasion during routine physicals, stating he was placed on blood pressure medication in service (perhaps while stationed in Thailand in the early 70's).  The examiner noted that the Veteran could not relate symptoms of hypertension in service, but related he may have forgotten symptoms due to memory changes over the years.  The Veteran reported having some dizziness in the military, but attributed that to orthostatic dizziness and not necessarily related to hypertension.  The examiner noted that, specifically, he could not relate specific hypertension symptoms to hypertension on full review.  The examiner noted that the Veteran could not recollect symptoms of hypertension noted by fellow military soldiers, but again noted memory had changed over the years and recollection might be poor.  The examiner reported that, upon review of military records, they found complaints of dizziness in service not associated with hypertension.  The examiner noted that the Veteran had one isolated blood pressure elevation during entire service noted in 1958 at 144/88.  The examiner observed that, otherwise, blood pressure readings were normal, noting specific normal readings of 60s and 70s.  The examiner opined that a review of private records failed to reveal secondary causes of hypertension (as normal renal function noted during that time frame by private care providers).

The examiner opined that it was less likely than not hypertension incurred in service.  The examiner noted that evidence showed onset long after exit from service.  The examiner also opined that it was less likely that hypertension was related to herbicide exposure in service.  The examiner noted that a review of present accepted medical literature, "Up to Date," provided etiologies of secondary hypertension and that herbicide exposure was not one of them.  The examiner opined that for secondary hypertension, there would need to be some type of end organ damage (i.e. renal) from claimed cause.  The examiner noted that that was not found on review of records as lab review over the years failed to demonstrate end organ pathology from herbicides to account for hypertension.  The examiner opined that the nature of the Veteran's hypertension was "essential" hypertension.  The examiner opined that the cause was unknown since it was essential without end organ pathology found to account for present hypertension condition.  The examiner reported that regarding NAS claims of association of hypertension to herbicide, that was an isolated study and the examiner had no evidence of confirmatory repeated nonbiased studies needed to give credibility to that study.  The examiner reported that there were many coexisting illnesses that seemed to be associated with one another.  The examiner opined that association did not always indicate causation of one condition to the other condition.  The examiner noted that on talking with environmental doctors for VA, they also concurred that there were not confirmatory separate nonbiased research studies to confirm that herbicides cause hypertension.  The examiner opined that in the absence of such, the isolated study noted by the Veteran could not justify the opinion that herbicide exposure caused his hypertension.  The examiner concluded that it was less likely than not hypertension was related to herbicide exposure for the reasoning above.  The examiner opined that it was more likely that his hypertension was essential and without specific secondary cause.  The examiner noted that essential hypertension typically had onset as we age and was the likely cause with the Veteran.

An addendum opinion was obtained in February 2015.  In the addendum, the examiner noted reviewing the NAS study and that it was a limited study and not an absolute study confirming hypertension relationship to Agent Orange.  The examiner again noted that review of "Up to Date" and review of VA environmental physicians failed to demonstrate absolute direct relationship of hypertension to Agent Orange as there was no secondary cause of hypertension to Agent Orange exposure (i.e. end organ damage).  The examiner concluded that the cause and etiology was essential as there was no secondary cause to account for hypertension at the time of onset of hypertension.

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran currently has hypertension, it does not show that it is related to his military service.

Although the Veteran's in-service exposure to herbicides has been conceded, the evidence fails to show that the Veteran's hypertension is related to herbicides.  Hypertension is not a disease presumptively related to herbicide exposure.  While service connection is not precluded on a direct basis, no medical professional has provided any opinion relating the Veteran's hypertension to in-service herbicide exposure.  The only medical opinions of record, those of the November 2014 and December 2014 VA examiners, show that the Veteran's hypertension is not related to herbicide exposure.  As the December 2014 opinion with February 2015 addendum was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale addressing the NAS study showing a relationship between hypertension and herbicide exposure, the Board accords it great probative value.  It is also uncontradicted.  The Veteran's post-service treatment records reflect treatment for hypertension, but do not contain any opinions relating it to herbicide exposure or otherwise to the Veteran's military service.  Therefore, the evidence does not support a finding that the Veteran's hypertension is related to his in-service herbicide exposure.

The evidence also fails to show that the Veteran incurred an event, injury or disease other than exposure to herbicides in service or that his hypertension had its onset in service.  Except for the blood pressure reading of 144/88 in1958, the Veteran's STRs are silent for any elevated blood pressure readings or any symptoms associated with hypertension.  The Veteran himself has not reported that his hypertension began in service; as noted above, he claimed that the onset was in 2001 in his April 2009 claim.  None of his statements, or his testimony, indicate that hypertension began in service.  The contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his cardiovascular system other than exposure to herbicides in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his cardiovascular system other than herbicides actually occurred.  
There is no nexus evidence to support a finding of service connection.  In this case, the first evidence of hypertension is reportedly in 2001 as the Veteran reported that year as the onset date.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of hypertension complaints, symptoms, or findings for over two decades between the period of active service and the earliest evidence of a diagnosis of hypertension is itself evidence which tends to show that hypertension did not have its onset in service or for many years thereafter.  

The overall evidence of record weighs against a finding of hypertension being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system other than herbicide exposure or competent evidence of an association between hypertension and his active duty, to include his in-service herbicide exposure, service connection for hypertension is not warranted.

Furthermore, as the evidence does not show that hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the evidence fails to show any symptoms in service, and therefore, does not show a continuity of symptoms since service.  There is no indication of hypertension until 2001.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, to include in-service herbicide exposure, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as due to herbicide exposure.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  Arthritis 

The Veteran's STRs show that examinations throughout his service revealed clinically normal upper extremities, lower extremities, feet, and spine except for scoliosis of the lumbar spine shown in March 1963 and March 1964 examinations.  The Veteran was in a motor vehicle accident in February 1965; the only diagnosis was injuries to the nose.  An August 1971 record showed a complaint of left knee pain; no diagnosis of arthritis was made.  A January 1979 examination showed that he reported having arthritis; he complained of pain in joints of the fingers in both hands, but had not sought treatment for the problem.  Examination at that time revealed clinically normal upper extremities, lower extremities, feet, and spine.  His June 1979 retirement examination contained no report of arthritis and continued to reveal clinically normal upper extremities, lower extremities, feet, and spine.  Reports of medical history throughout the Veteran's service show that he denied symptoms such as swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; recurrent back pain; painful or "trick" shoulder or elbow; "trick" or locked knee; and foot trouble.  The Veteran again denied such symptoms except for recurrent back pain in his June 1979 retirement examination; he reported that it referred to low back pain.  There are no X-rays in service to confirm the Veteran's report of arthritis in 1979.

The Veteran was afforded a VA examination in January 1980.  X-rays of his right hand, knees, right foot, and lumbosacral spine were all normal.  The Veteran complained of low back pain and stiffness in knees, hands, and feet.  The examiner reported that degenerative arthritis was not found. 

According to post-service treatment records, the earliest evidence showing a diagnosis of arthritis was in August 2001.  None of the Veteran's records contain any opinion relating his arthritis to his military service, to include his conceded in-service herbicide exposure.  They also do not show any reports of a continuity of symptomatology since service.  

At the September 2013 hearing, the Veteran and his wife testified that he complained of joint pain during service.  September 2013 Hearing Transcript (T.) at 12-13.  He testified that he fell once and hurt his back.  Id. at 12.

The Veteran was afforded a VA examination in February 2014.  He was diagnosed with degenerative or osteoarthritis.  The examiner opined that there was a less than 50 percent probability that his degenerative or osteoarthritis was incurred in or caused by his military service or herbicide exposure.  The rationale was that his arthritis was the normal aging arthritis seen in general population.

Addendum opinions were obtained in November 2014.  The February 2014 examiner again provided a negative opinion with a rationale that the Veteran had no arthritis in service or soon thereafter.  An opinion from a different physician shows that the Veteran had a history of pain in multiple joints for the past several years.  The examiner noted that the Veteran did have some joint pain during his military service, which was diagnosed as arthritis in 1979; however, he had negative X-rays in 1980 and there was no documentation of treatment for joint pain for many years after that time.  The examiner opined that the Veteran's current osteoarthritis was less likely than not related to his military service, was not due to herbicide exposure, and did not manifest within one year of discharge from service.  

Another addendum opinion from the February 2014 examiner was obtained in February 2015.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's arthritis did not occur for several years after service, joint pains in 1979 with negative X-rays, and no symptoms for years afterward.  The examiner further opined that no herbicide exposure would cause the Veteran's arthritis.  

Based on a review of the evidence, the Board concludes that service connection for arthritis is not warranted.  Although the evidence shows that the Veteran currently has arthritis, it does not show that it is related to his military service.

Although the Veteran's in-service exposure to herbicides has been conceded, the evidence fails to show that the Veteran's arthritis is related to herbicides.  Arthritis is not a disease presumptively related to herbicide exposure.  While service connection is not precluded on a direct basis, no medical professional has provided any opinion relating the Veteran's arthritis to in-service herbicide exposure.  The only medical opinions of record, those of the February 2014 VA examiner, show that the Veteran's arthritis is not related to herbicide exposure.  As the February 2014 opinion with February 2015 addendum was formed after interviewing and examining the Veteran and reviewing his records, the Board accords it great probative value.  It is also uncontradicted.  The Veteran's post-service treatment records reflect treatment for arthritis, but do not contain any opinions relating it to herbicide exposure or otherwise to the Veteran's military service.  Therefore, the evidence does not support a finding that the Veteran's arthritis is related to his in-service herbicide exposure.

The evidence also fails to show that the Veteran's arthritis is the result of any other event, injury or disease in service or that his arthritis had its onset in service.  Although the Veteran was in a motor vehicle accident in 1965, no joint injuries were reported.  Following the one complaint of left knee pain in 1971, his remaining STRs were silent for any knee complaints.  As noted above, his retirement examination revealed clinically normal lower extremities.  While the Veteran testified that he fell once and hurt his back in service, no medical professional has provided any opinion relating any currently diagnosed arthritis to such injury.  The Board acknowledges the Veteran's report of recurrent back pain in his June 1979 retirement examination; however, even with such report, the only medical opinions of record, those of the VA examiner and physician, show that the Veteran's currently diagnosed arthritis is not related to his military service.  

The Board also acknowledges the report of arthritis in the January 1979 examination.  However, there are no X-rays to support such diagnosis in the Veteran's STRs.  Additionally, his June 1979 retirement examination did not show a diagnosis of arthritis.  As discussed above, X-rays at a VA examination in January 1980 did not show arthritis and the examiner specifically found that there was no degenerative arthritis.  The February 2014 examiner reviewed the STR showing a diagnosis of arthritis, yet still provided an opinion indicating that the Veteran's arthritis is not related to his military service.  An additional physician in a December 2014 addendum also provided a negative opinion.  No medical professional has provided any opinion indicating that the Veteran's currently diagnosed arthritis had its onset in service.  The contemporaneous service records and post-service treatment records fail to show that any reported in-service injuries resulted in the Veteran's currently diagnosed arthritis or that his arthritis began in service.  

There is no nexus evidence to support a finding of service connection.  In this case, the first evidence of arthritis is in 2001.  As already discussed above, the Board does not find a diagnosis of arthritis in 1979 as probative evidence of the Veteran actually having arthritis at that time in light of the negative X-rays in 1980 and the negative nexus opinions.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of arthritis complaints, symptoms, or findings for over a decade between the period of active service and the earliest evidence of a diagnosis of arthritis is itself evidence which tends to show that arthritis did not have its onset in service or for many years thereafter.  

The overall evidence of record weighs against a finding of arthritis being associated with the Veteran's active duty.  Without competent evidence of an association between arthritis and his active duty, to include his in-service herbicide exposure, service connection for arthritis is not warranted.

Furthermore, as the evidence does not show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  Although the Veteran's STRs show a report of arthritis, hand pain, and back pain in 1979, the fact that a 1980 examination found no evidence of arthritis, and his treatment records reflect no complaints of continuing joint pain since service, weighs against a finding of a continuity of symptomatology.  As already discussed above, there is no indication of arthritis until 2001.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between arthritis and the Veteran's active duty, to include in-service exposure to herbicides, service connection for arthritis is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis, to include as due to herbicide exposure.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for arthritis, to include as due to herbicide exposure, is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.

Entitlement to service connection for arthritis, to include as due to herbicide exposure, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


